 
EXHIBIT 10(a)
 
 
THE SHERWIN-WILLIAMS COMPANY
2006 Equity and Performance Incentive Plan
(Amended and Restated as of April 21, 2010)
 

  1.  Purpose.  The purpose of this 2006 Equity and Performance Incentive Plan
(Amended and Restated as of April 21, 2010) is to attract and retain officers
and other employees of The Sherwin-Williams Company and its Subsidiaries and to
provide to such persons incentives and rewards for performance.     2. 
Definitions.  As used in this Plan,

 

  (a)   “Appreciation Right” means a right granted pursuant to Section 5 of this
Plan, and will include both Free-Standing Appreciation Rights and Tandem
Appreciation Rights.     (b)   “Assumed” has the meaning provided in Section 12
of this Plan.     (c)   “Base Price” means the price to be used as the basis for
determining the Spread upon the exercise of a Free-Standing Appreciation Right
or a Tandem Appreciation Right.     (d)   “Board” means the Board of Directors
of the Company and, to the extent of any delegation by the Board to a committee
(or subcommittee thereof) pursuant to Section 10 of this Plan, such committee
(or subcommittee).     (e)   “Cause” has the meaning provided in Section 12 of
this Plan.     (f)   “Change of Control” means, except as may be otherwise
prescribed by the Board in any Evidence of Award, the occurrence of any of the
following events:

 

  (i)   any individual, entity or group (within the meaning of Section 13(d)(3)
or 14(d)(2) of the Exchange Act) (a “Person”) is or becomes the beneficial owner
(within the meaning of Rule 13d-3 promulgated under the Exchange Act) of 30% or
more of the combined voting power of the then-outstanding Voting Stock of
Company; provided, however, that:

 

  (A)   for purposes of this Section 2(f)(i), the following acquisitions will
not constitute a Change in Control: (1) any acquisition of Voting Stock directly
from Company that is approved by a majority of the Incumbent Directors, (2) any
acquisition of Voting Stock by Company or any Subsidiary, (3) any acquisition of
Voting Stock by the trustee or other fiduciary holding securities under any
employee benefit plan (or related trust) sponsored or maintained by Company or
any Subsidiary, and (4) any acquisition of Voting Stock by any Person pursuant
to a Business Transaction that complies with clauses (A), (B) and (C) of
Section 2(f)(iii) below;     (B)   if any Person is or becomes the beneficial
owner of 30% or more of combined voting power of the then-outstanding Voting
Stock as a result of a transaction described in clause (1) of Section 2(f)(i)(A)
above and such Person thereafter becomes the beneficial owner of any additional
shares of Voting Stock representing 1% or more of the then-outstanding Voting
Stock, other than in an acquisition directly from Company that is approved by a
majority of the Incumbent Directors or other than as a result of a stock
dividend, stock split or similar transaction effected by Company in which all
holders of Voting Stock are treated equally, such subsequent acquisition shall
be treated as a Change in Control; or


1



--------------------------------------------------------------------------------



 



 

  (C)   a Change in Control will not be deemed to have occurred if a Person is
or becomes the beneficial owner of 30% or more of the Voting Stock as a result
of a reduction in the number of shares of Voting Stock outstanding pursuant to a
transaction or series of transactions that is approved by a majority of the
Incumbent Directors unless and until such Person thereafter becomes the
beneficial owner of any additional shares of Voting Stock representing 1% or
more of the then-outstanding Voting Stock, other than as a result of a stock
dividend, stock split or similar transaction effected by Company in which all
holders of Voting Stock are treated equally; and     (D)   if at least a
majority of the Incumbent Directors determine in good faith that a Person has
acquired beneficial ownership of 30% or more of the Voting Stock inadvertently,
and such Person divests as promptly as practicable but no later than the date,
if any, set by the Incumbent Board a sufficient number of shares so that such
Person beneficially owns less than 30% of the Voting Stock, then no Change in
Control shall have occurred as a result of such Person’s acquisition; or

 

  (ii)  a majority of the Board ceases to be comprised of Incumbent
Directors; or     (iii)  the consummation of a reorganization, merger or
consolidation, or sale or other disposition of all or substantially all of the
assets of Company or the acquisition of the stock or assets of another
corporation, or other transaction (each, a “Business Transaction”), unless, in
each case, immediately following such Business Transaction (A) the Voting Stock
outstanding immediately prior to such Business Transaction continues to
represent (either by remaining outstanding or by being converted into voting
stock of the surviving entity or any parent thereof), more than 50% of the
combined voting power of the then outstanding shares of voting stock of the
entity resulting from such Business Transaction (including, without limitation,
an entity which as a result of such transaction owns Company or all or
substantially all of Company’s assets either directly or through one or more
subsidiaries), (B) no Person (other than Company, such entity resulting from
such Business Transaction, or any employee benefit plan (or related trust)
sponsored or maintained by Company, any Subsidiary or such entity resulting from
such Business Transaction) beneficially owns, directly or indirectly, 30% or
more of the combined voting power of the then outstanding shares of voting stock
of the entity resulting from such Business Transaction, and (C) at least a
majority of the members of the board of directors of the entity resulting from
such Business Transaction were Incumbent Directors at the time of the execution
of the initial agreement or of the action of the Board providing for such
Business Transaction; or     (iv)  approval by the shareholders of Company of a
complete liquidation or dissolution of Company, except pursuant to a Business
Transaction that complies with clauses (A), (B) and (C) of Section 2(f)(iii).  
  (v)   For purposes of this Section 2(f), the term “Incumbent Directors” shall
mean, during any period of two consecutive years, individuals who at the
beginning of such period constituted the Board and any new director (other than
a director initially elected or nominated as a director as a result of an actual
or threatened election contest with respect to directors or any other actual or
threatened solicitation of proxies by or on behalf of such director) whose
election by the Board or nomination for election by the Company’s shareholders
was approved by a vote of at least two-thirds (2/3) of the directors then


2



--------------------------------------------------------------------------------



 



  still in office who either were directors at the beginning of the period or
whose election or nomination for election was previously so approved.

 

  (g)   “Code” means the Internal Revenue Code of 1986, as amended from time to
time.     (h)   “Common Stock” means Common Stock, par value $1.00 each, of the
Company or any security into which such shares of Common Stock may be changed by
reason of any transaction or event of the type referred to in Section 11 of this
Plan.     (i)   “Company” means The Sherwin-Williams Company, an Ohio
corporation, and its successors.     (j)   “Covered Employee” means a
Participant who is, or is determined by the Board to be likely to become, a
“covered employee” within the meaning of Section 162(m) of the Code (or any
successor provision).

 

  (k)   “Date of Grant” means the date specified by the Board on which a grant
of Option Rights, Appreciation Rights, Performance Shares, Performance Units or
Other Awards, or a grant or sale of Restricted Stock, Restricted Stock Units or
Other Awards, will become effective (which date will not be earlier than the
date on which the Board takes action with respect thereto).

 

  (l)   “Director” means a member of the Board of Directors of the Company.    
(m)   “Effective Date” means the date immediately following the date that this
Plan is approved by the shareholders of the Company.     (n)   “Evidence of
Award” means an agreement, certificate, resolution or other type or form of
writing or other evidence approved by the Board that sets forth the terms and
conditions of Option Rights, Appreciation Rights, Performance Shares,
Performance Units or Other Awards granted, or a grant or sale of Restricted
Stock, Restricted Stock Units or Other Awards. An Evidence of Award may be in an
electronic medium, may be limited to notation on the books and records of the
Company and, unless otherwise determined by the Board, need not be signed by a
representative of the Company or a Participant.     (o)   “Exchange Act” means
the Securities Exchange Act of 1934, as amended, and the rules and regulations
thereunder, as such law, rules and regulations may be amended from time to time.
    (p)   “Free-Standing Appreciation Right” means an Appreciation Right granted
pursuant to Section 5 of this Plan that is not granted in tandem with an Option
Right.     (q)   “Good Reason” has the meaning provided in Section 12 of this
Plan.     (r)   “Incentive Stock Options” means Option Rights that are intended
to qualify as “incentive stock options” under Section 422 of the Code or any
successor provision.     (s)   “Management Objectives” means the measurable
performance objective or objectives established pursuant to this Plan for
Participants who have received grants of Performance Shares or Performance Units
or, when so determined by the Board, Option Rights, Appreciation Rights,
Restricted Stock, Restricted Stock Units, Other Awards or dividend credits
pursuant to this Plan. Management Objectives may be described in terms of
Company-wide objectives or objectives that are related to the performance of the
individual Participant or of the Subsidiary, division, department, region or
function within the Company or Subsidiary in which the Participant is employed.
The Management Objectives may be made relative to the performance of one or more
other companies or subsidiaries, divisions, departments, regions or functions
within such other companies, and may be made relative to an index or one or more
of the


3



--------------------------------------------------------------------------------



 



  performance criteria themselves. The Board may grant awards subject to
Management Objectives that are either Qualified Performance-Based Awards or are
not Qualified Performance-Based Awards. The Management Objectives applicable to
any Qualified Performance-Based Award to a Covered Employee will be based on one
or more, or a combination, of the following criteria:

 

  (i)   Appreciation in value of shares;     (ii)  Total shareholder return;    
(iii)  Earnings per share;     (iv)  Operating income;     (v)   Net income;    
(vi)  Pretax earnings;     (vii)  Earnings before interest, taxes, depreciation
and amortization;     (viii)  Pro forma net income;     (ix)  Return on equity;
    (x)   Return on designated assets;     (xi)  Return on capital;     (xii) 
Economic value added;     (xiii)  Revenues;     (xiv)  Expenses;     (xv) 
Operating profit margin;     (xvi)  Operating cash flow;     (xvii)  Free cash
flow;     (xviii)  Cash flow return on investment;     (xix)  Operating margin
or net profit margin; or     (xx)  Any of the above criteria as compared to the
performance of a published or a special index deemed applicable by the Board,
including, but not limited to, the Standard & Poor’s 500 Stock Index.

 
If the Board determines that a change in the business, operations, corporate
structure or capital structure of the Company, or the manner in which it
conducts its business, or other events or circumstances render the Management
Objectives unsuitable, the Board may in its discretion modify such Management
Objectives or the related level or levels of achievement, in whole or in part,
as the Board deems appropriate and equitable, except in the case of a Qualified
Performance-Based Award (other than in connection with a Change of Control)
where such action would result in the loss of the otherwise available exemption
of the award under Section 162(m) of the Code. In such case, the Board will not
make any modification of the Management Objectives or the level or levels of
achievement with respect to such Covered Employee.
 

  (t)   “Market Value Per Share” means, as of any particular date, the average
of the highest and lowest reported sales prices of the Common Stock during
normal trading hours on the New York Stock Exchange Composite Tape or, if not
listed on such exchange, on any other national securities exchange on which the
Common Stock is listed. If there is no regular public trading market for such
Common Stock, the Market Value Per


4



--------------------------------------------------------------------------------



 



  Share of the Common Stock shall be determined by the Board. The Board is
authorized to adopt another fair market value pricing method, provided such
method is stated in the Evidence of Award, and is in compliance with the fair
market value pricing rules set forth in Section 409A of the Code.

 

  (u)   “Optionee” means the optionee named in an Evidence of Award evidencing
an outstanding Option Right.     (v)   “Option Price” means the purchase price
payable on exercise of an Option Right.     (w)   “Option Right” means the right
to purchase shares of Common Stock upon exercise of an option granted pursuant
to Section 4 of this Plan.     (x)   “Other Award” means an award granted
pursuant to Section 9 of this Plan.     (y)   “Participant” means a person who
is selected by the Board to receive benefits under this Plan and who is at the
time an officer or other employee of the Company or any one or more of its
Subsidiaries, or who has agreed to commence serving in any of such capacities
within 90 days of the Date of Grant. The term “Participant” shall also include
any person who provides services to the Company or a Subsidiary that are
substantially equivalent to those typically provided by an employee.     (z)  
“Performance Period” means, in respect of a Performance Share or Performance
Unit, a period of time established pursuant to Section 8 of this Plan within
which the Management Objectives relating to such Performance Share or
Performance Unit are to be achieved.     (aa)  “Performance Share” means a
bookkeeping entry that records the equivalent of one share of Common Stock
awarded pursuant to Section 8 of this Plan.     (bb)  “Performance Unit” means a
bookkeeping entry awarded pursuant to Section 8 of this Plan that records a unit
equivalent to $1.00 or such other value as is determined by the Board.     (cc) 
“Plan” means The Sherwin-Williams Company 2006 Equity and Performance Incentive
Plan (Amended and Restated as of April 21, 2010), as may be further amended from
time to time.     (dd)  “Post-CIC Period” has the meaning provided in Section 12
of this Plan.     (ee)  “Qualified Performance-Based Award” means any award of
Performance Shares, Performance Units, Restricted Stock, Restricted Stock Units
or Other Awards, or portion of such award, to a Covered Employee that is
intended to satisfy the requirements for “qualified performance-based
compensation” under Section 162(m) of the Code.     (ff)  “Restricted Stock”
means shares of Common Stock granted or sold pursuant to Section 6 of this Plan
as to which neither the substantial risk of forfeiture nor the prohibition on
transfer has expired.     (gg)  “Restriction Period” means the period of time
during which Restricted Stock Units are subject to restrictions, as provided in
Section 7 of this Plan.     (hh)  “Restricted Stock Unit” means an award made
pursuant to Section 7 of this Plan of the right to receive shares of Common
Stock or cash at the end of a specified period.     (ii)  “Spread” means the
excess of the Market Value Per Share on the date when an Appreciation Right is
exercised over the Option Price or Base Price provided for in the related Option
Right or Free-Standing Appreciation Right, respectively.


5



--------------------------------------------------------------------------------



 



 

  (jj)  “Subsidiary” means a corporation, company or other entity (i) at least
50 percent of whose outstanding shares or securities (representing the right to
vote for the election of directors or other managing authority) are, or
(ii) which does not have outstanding shares or securities (as may be the case in
a partnership, joint venture or unincorporated association), but at least
50 percent of whose ownership interest representing the right generally to make
decisions for such other entity is, now or hereafter, owned or controlled,
directly or indirectly, by the Company except that for purposes of determining
whether any person may be a Participant for purposes of any grant of Incentive
Stock Options, “Subsidiary” means any corporation in which at the time the
Company owns or controls, directly or indirectly, at least 50 percent of the
total combined voting power represented by all classes of stock issued by such
corporation.     (kk)  “Tandem Appreciation Right” means an Appreciation Right
granted pursuant to Section 5 of this Plan that is granted in tandem with an
Option Right.

 
3. Shares Subject to this Plan.
 

  (a)   Maximum Shares Available Under Plan.

 

  (i)   Subject to adjustment as provided in Section 11 of this Plan, the number
of shares of Common Stock that may be issued or transferred (A) upon the
exercise of Option Rights or Appreciation Rights; (B) as Restricted Stock and
released from substantial risks of forfeiture thereof; (C) in payment of
Restricted Stock Units; (D) in payment of Performance Shares or Performance
Units that have been earned; (E) as Other Awards or in payment of Other Awards,
or (F) in payment of dividend equivalents paid with respect to awards made under
this Plan will not exceed in the aggregate 19,200,000 shares of Common Stock
(10,000,000 of which were approved by shareholders in 2006 and 9,200,000 of
which will be added upon approval by shareholders in 2010), plus any shares of
Common Stock relating to awards that expire or are forfeited or are cancelled
under this Plan. Such shares may be shares of original issuance or treasury
shares or a combination of the foregoing.     (ii)  Each share of Common Stock
issued or transferred pursuant to an award of Option Rights or Appreciation
Rights will reduce the aggregate plan limit described above in Section 3(a)(i)
by one share of Common Stock. Each share of Common Stock issued or transferred
(and in the case of Restricted Shares, released from all substantial risk of
forfeiture) pursuant to an award other than Option Rights or Appreciation Rights
shall reduce the aggregate plan limit described above in Section 3(a)(i) by
(A) one share of Common Stock if issued or transferred pursuant to an award
granted prior to the Effective Date and (B) 2 shares of Common Stock if issued
or transferred pursuant to an award granted on or after the Effective Date. Any
shares of Common Stock that again become available for issuance pursuant to this
Section 3 shall be added back to the aggregate plan limit in the same manner
such shares were originally deducted from the aggregate plan limit pursuant to
this Section 3(a)(ii).     (iii)  Shares of Common Stock covered by an award
granted under this Plan shall not be counted as used unless and until they are
actually issued and delivered to a Participant and, therefore, the total number
of shares available under this Plan as of a given date shall not be reduced by
any shares relating to prior awards that have expired or have been forfeited or
cancelled. Upon payment in cash of the benefit provided by any award granted
under this Plan, any shares of Common Stock that were covered by that award will
be available for issue or transfer hereunder. Notwithstanding anything to the
contrary contained herein: (A) if shares of Common Stock are tendered or
otherwise used in


6



--------------------------------------------------------------------------------



 



  payment of the Option Price of a Option Right, the total number of shares
covered by the Option Right being exercised shall count against the aggregate
plan limit described above; (B) shares of Common Stock withheld by the Company
to satisfy the tax withholding obligation shall count against the aggregate plan
limit described above; (C) the number of shares of Common Stock that are
repurchased by the Company with Option Right proceeds shall not increase the
aggregate plan limit described above; and (D) the number of shares of Common
Stock covered by an Appreciation Right, to the extent that it is exercised and
settled in shares of Common Stock, whether or not all shares of Common Stock
covered by the award are actually issued to the Participant upon exercise of the
Appreciation Right, shall be considered issued or transferred pursuant to this
Plan. If, under this Plan, a Participant has elected to give up the right to
receive compensation in exchange for shares of Common Stock based on fair market
value, such shares of Common Stock shall not count against the aggregate plan
limit described above.

 

  (b)   Incentive Stock Option Limit.  Notwithstanding anything in this
Section 3, or elsewhere in this Plan, to the contrary and subject to adjustment
pursuant to Section 11 of this Plan, the aggregate number of shares of Common
Stock actually issued or transferred by the Company upon the exercise of
Incentive Stock Options shall not exceed 19,200,000.     (c)   Individual
Participant Limits.  Notwithstanding anything in this Section 3, or elsewhere in
this Plan, to the contrary and subject to adjustment pursuant to Section 11 of
this Plan:

 

  (i)   No Participant shall be granted Option Rights or Appreciation Rights, in
the aggregate, for more than 500,000 shares of Common Stock during any calendar
year.     (ii)  No Participant will be granted Qualified Performance-Based
Awards of Restricted Stock, Restricted Stock Units or Performance Shares or in
the form of Other Awards payable in Common Stock, in the aggregate, for more
than 200,000 shares of Common Stock during any calendar year.     (iii)  No
Participant will receive in any calendar year a Qualified Performance-Based
Award of Performance Units having an aggregate maximum value as of their
respective Dates of Grant in excess of $5,000,000.     (iv)  No Participant will
receive in any calendar year a Qualified Performance-Based Award in the form of
Other Awards payable in cash under Section 9(b) having an aggregate maximum
value in excess of $5,000,000.

 

  (d)   Exclusion from Certain Restrictions.  Notwithstanding anything in this
Plan to the contrary, up to 5% of the maximum number of shares of Common Stock
provided for in Section 3(a)(i) above may be used for awards granted under
Sections 6 through 9 of this Plan that do not comply with the three-year
requirements set forth in Sections 6(c), 7(c) and 9(d) of this Plan and the
one-year requirements of Sections 6(e), 7(a), 8(b) and 9(d) of this Plan.

 
4. Option Rights.  The Board may, from time to time and upon such terms and
conditions as it may determine, authorize the granting to Participants of
options to purchase shares of Common Stock. Each such grant will be subject to
all of the requirements contained in the following provisions:
 

  (a)   Each grant will specify the number of shares of Common Stock to which it
pertains subject to the limitations set forth in Section 3 of this Plan.


7



--------------------------------------------------------------------------------



 



 

  (b)   Each grant will specify an Option Price per share, which may not be less
than the Market Value Per Share on the Date of Grant.     (c)   Each grant will
specify whether the Option Price will be payable (i) in cash or by check
acceptable to the Company or by wire transfer of immediately available funds,
(ii) by the actual or constructive transfer to the Company of shares of Common
Stock owned by the Optionee having a value at the time of exercise equal to the
total Option Price, (iii) by a combination of such methods of payment, or
(iv) by such other methods as may be approved by the Board.     (d)   To the
extent permitted by law, any grant may provide for deferred payment of the
Option Price from the proceeds of sale through a bank or broker on a date
satisfactory to the Company of some or all of the shares to which such exercise
relates.     (e)   Successive grants may be made to the same Participant whether
or not any Option Rights previously granted to such Participant remain
unexercised.     (f)   Each grant will specify the period or periods of
continuous service by the Optionee with the Company or any Subsidiary that is
necessary before the Option Rights or installments thereof will become
exercisable. A grant of Option Rights may provide for the earlier exercise of
such Option Rights in the event of the retirement, death or disability of the
Participant or a Change of Control.     (g)   Any grant of Option Rights may
specify Management Objectives that must be achieved as a condition to the
exercise of such rights. The grant of such Option Rights will specify that,
before the exercise of such rights, the Board must determine that the Management
Objectives have been satisfied.     (h)   Option Rights granted under this Plan
may be (i) options, including, without limitation, Incentive Stock Options, that
are intended to qualify under particular provisions of the Code, (ii) options
that are not intended so to qualify, or (iii) combinations of the foregoing.
Incentive Stock Options may only be granted to Participants who meet the
definition of “employees” under Section 3401(c) of the Code.     (i)   The
exercise of an Option Right will result in the cancellation on a share-
for-share basis of any Tandem Appreciation Right authorized under Section 5 of
this Plan.     (j)   No Option Right will be exercisable more than 10 years from
the Date of Grant.     (k)   Each grant of Option Rights will be evidenced by an
Evidence of Award. Each Evidence of Award shall be subject to this Plan and
shall contain such terms and provisions, consistent with this Plan, as the Board
may approve.

 
5. Appreciation Rights.
 

  (a)   The Board may also, from time to time and upon such terms and conditions
as it may determine, authorize the granting (i) to any Optionee, of Tandem
Appreciation Rights in respect of Option Rights granted hereunder, and (ii) to
any Participant, of Free-Standing Appreciation Rights. A Tandem Appreciation
Right will be a right of the Optionee, exercisable by surrender of the related
Option Right, to receive from the Company an amount determined by the Board,
which will be expressed as a percentage of the Spread (not exceeding
100 percent) at the time of exercise. Tandem Appreciation Rights may be granted
at any time prior to the exercise or termination of the related Option Rights;
provided, however, that a Tandem Appreciation Right awarded in relation to an
Incentive Stock Option must be granted concurrently with such Incentive Stock
Option. A Free-Standing Appreciation Right will be a right of the Participant to
receive from the Company an amount determined by the Board, which


8



--------------------------------------------------------------------------------



 



  will be expressed as a percentage of the Spread (not exceeding 100 percent) at
the time of exercise.

 

  (b)   Each grant of Appreciation Rights may utilize any or all of the
authorizations, and will be subject to all of the requirements, contained in the
following provisions:

 

  (i)   Any grant may specify that the amount payable on exercise of an
Appreciation Right may be paid by the Company in cash, in shares of Common Stock
or in any combination thereof and may either grant to the Participant or retain
in the Board the right to elect among those alternatives.     (ii)  Any grant
may specify that the amount payable on exercise of an Appreciation Right may not
exceed a maximum specified by the Board at the Date of Grant.     (iii)  Any
grant may specify waiting periods before exercise and permissible exercise dates
or periods.     (iv)  Any grant may specify that such Appreciation Right may be
exercised only in the event of, or earlier in the event of, the retirement,
death or disability of the Participant or a Change of Control.     (v)   Any
grant of Appreciation Rights may specify Management Objectives that must be
achieved as a condition of the exercise of such Appreciation Rights. The grant
of such Appreciation Rights will specify that, before the exercise of such
Appreciation Rights, the Board must determine that the Management Objectives
have been satisfied.     (vi)  Each grant of Appreciation Rights will be
evidenced by an Evidence of Award, which Evidence of Award will describe such
Appreciation Rights, identify the related Option Rights (if applicable), and
contain such other terms and provisions, consistent with this Plan, as the Board
may approve.

 

  (c)   Any grant of Tandem Appreciation Rights will provide that such Tandem
Appreciation Rights may be exercised only at a time when the related Option
Right is also exercisable and at a time when the Spread is positive, and by
surrender of the related Option Right for cancellation. Successive grants of
Tandem Appreciation Rights may be made to the same Participant regardless of
whether any Tandem Appreciation Rights previously granted to the Participant
remain unexercised.     (d)   Regarding Free-Standing Appreciation Rights only:

 

  (i)   Each grant will specify in respect of each Free-Standing Appreciation
Right a Base Price, which may not be less than the Market Value Per Share on the
Date of Grant;     (ii)  Successive grants may be made to the same Participant
regardless of whether any Free-Standing Appreciation Rights previously granted
to the Participant remain unexercised; and     (iii)  No Free-Standing
Appreciation Right granted under this Plan may be exercised more than 10 years
from the Date of Grant.

 
6. Restricted Stock.  The Board may also, from time to time and upon such terms
and conditions as it may determine, authorize the grant or sale of Restricted
Stock to Participants. Each such grant or sale may utilize any or all of the
authorizations, and will be subject to all of the requirements, contained in the
following provisions:
 

  (a)   Each such grant or sale will constitute an immediate transfer of the
ownership of shares of Common Stock to the Participant in consideration of the
performance of services, entitling such Participant to voting, dividend and
other ownership rights, but


9



--------------------------------------------------------------------------------



 



  subject to the substantial risk of forfeiture and restrictions on transfer
hereinafter referred to.

 

  (b)   Each such grant or sale may be made without additional consideration or
in consideration of a payment by such Participant that is less than the Market
Value Per Share at the Date of Grant.     (c)   Each such grant or sale will
provide that the Restricted Stock covered by such grant or sale that vests upon
the passage of time will be subject to a “substantial risk of forfeiture” within
the meaning of Section 83 of the Code for a period to be determined by the Board
at the Date of Grant or upon achievement of Management Objectives referred to in
Section 6(e) below. If the elimination of restrictions is based only on the
passage of time rather than the achievement of Management Objectives, the period
of time will be no shorter than three years, except that the restrictions may be
removed no sooner than ratably on an annual basis during the three-year period
as determined by the Board at the Date of Grant.     (d)   Each such grant or
sale will provide that during or after the period for which such substantial
risk of forfeiture is to continue, the transferability of the Restricted Stock
will be prohibited or restricted in the manner and to the extent prescribed by
the Board at the Date of Grant (which restrictions may include, without
limitation, rights of repurchase or first refusal in the Company or provisions
subjecting the Restricted Stock to a continuing substantial risk of forfeiture
in the hands of any transferee).     (e)   Any grant of Restricted Stock may
specify Management Objectives that, if achieved, will result in termination or
early termination of the restrictions applicable to such Restricted Stock;
provided, however, that restrictions relating to Restricted Stock that vests
upon the achievement of Management Objectives may not terminate sooner than one
year from the Date of Grant. Each grant may specify in respect of such
Management Objectives a minimum acceptable level of achievement and may set
forth a formula for determining the number of shares of Restricted Stock on
which restrictions will terminate if performance is at or above the minimum
level, but falls short of full achievement of the specified Management
Objectives. The grant of Restricted Stock will specify that, before the
termination or early termination of the restrictions applicable to such
Restricted Stock, the Board must determine that the Management Objectives have
been satisfied.     (f)   Notwithstanding anything to the contrary contained in
this Plan, any grant or sale of Restricted Stock may provide for the earlier
lapse of the substantial risk of forfeiture for such Restricted Stock in the
event of the retirement, death or disability of the Participant or a Change of
Control.     (g)   Any such grant or sale of Restricted Stock may require that
any or all dividends or other distributions paid thereon during the period of
such restrictions be automatically deferred and reinvested in additional shares
of Restricted Stock, which may be subject to the same restrictions as the
underlying award; provided, however, that dividends or other distributions on
Restricted Stock subject to restrictions that lapse as a result of the
achievement of Management Objectives shall be deferred until and paid contingent
upon the achievement of the applicable Management Objectives.     (h)   Each
grant or sale of Restricted Stock will be evidenced by an Evidence of Award and
will contain such terms and provisions, consistent with this Plan, as the Board
may approve. Unless otherwise directed by the Board, (i) all certificates
representing shares of Restricted Stock will be held in custody by the Company
until all restrictions thereon will have lapsed, together with a stock power or
powers executed by the Participant in whose name such certificates are
registered, endorsed in blank and covering such Shares, or (ii) all shares of
Restricted Stock shall be held at the


10



--------------------------------------------------------------------------------



 



  Company’s transfer agent in book entry form with appropriate restrictions
relating to the transfer of such shares of Restricted Stock.

 
7. Restricted Stock Units.  The Board may also, from time to time and upon such
terms and conditions as it may determine, authorize the granting or sale of
Restricted Stock Units to Participants. Each such grant or sale may utilize any
or all of the authorizations, and will be subject to all of the requirements,
contained in the following provisions:
 

  (a)   Each such grant or sale will constitute the agreement by the Company to
deliver shares of Common Stock or cash to the Participant in the future in
consideration of the performance of services, but subject to the fulfillment of
such conditions (which may include the achievement of Management Objectives)
during the Restriction Period as the Board may specify. If a grant of Restricted
Stock Units specifies that the Restriction Period will terminate upon the
achievement of Management Objectives, such Restriction Period may not terminate
sooner than one year from the Date of Grant. Each grant may specify in respect
of such Management Objectives a minimum acceptable level of achievement and may
set forth a formula for determining the number of shares of Restricted Stock
Units on which restrictions will terminate if performance is at or above the
minimum level, but falls short of full achievement of the specified Management
Objectives. The grant of such Restricted Stock Units will specify that, before
the termination or early termination of the restrictions applicable to such
Restricted Stock Units, the Board must determine that the Management Objectives
have been satisfied.     (b)   Each such grant or sale may be made without
additional consideration or in consideration of a payment by such Participant
that is less than the Market Value Per Share at the Date of Grant.     (c)   If
the Restriction Period lapses only by the passage of time rather than the
achievement of Management Objectives, each such grant or sale will be subject to
a Restriction Period of not less than three years, except that a grant or sale
may provide that the Restriction Period shall expire not sooner than ratably on
an annual basis during the three-year period as determined by the Board at the
Date of Grant.     (d)   Notwithstanding anything to the contrary contained in
this Plan, any grant or sale of Restricted Stock Units may provide for the
earlier lapse or other modification of the Restriction Period in the event of
the retirement, death or disability of the Participant or a Change of Control.  
  (e)   During the Restriction Period, the Participant will have no right to
transfer any rights under his or her award and will have no rights of ownership
in the shares of Common Stock deliverable upon payment of the Restricted Stock
Units and shall have no right to vote them, but the Board may at the Date of
Grant, authorize the payment of dividend equivalents on such Restricted Stock
Units on either a current, deferred or contingent basis, either in cash or in
additional shares of Common Stock; provided, however, that dividend equivalents
on Restricted Stock Units subject to a Restriction Period that lapses as a
result of the achievement of Management Objectives shall be deferred until and
paid contingent upon the achievement of the applicable Management Objectives.  
  (f)   Each grant or sale will specify the time and manner of payment of
Restricted Stock Units that have been earned. Any grant or sale may specify that
the amount payable with respect thereto may be paid by the Company in cash, in
shares of Common Stock or in any combination thereof and may either grant to the
Participant or retain in the Board the right to elect among those alternatives.
    (g)   Each grant or sale of Restricted Stock Units will be evidenced by an
Evidence of Award and will contain such terms and provisions, consistent with
this Plan, as the Board may approve.


11



--------------------------------------------------------------------------------



 



 
8. Performance Shares and Performance Units.  The Board may also, from time to
time and upon such terms and conditions as it may determine, authorize the
granting of Performance Shares and Performance Units that will become payable to
a Participant upon achievement of specified Management Objectives during the
Performance Period. Each such grant may utilize any or all of the
authorizations, and will be subject to all of the requirements, contained in the
following provisions:
 

  (a)   Each grant will specify the number of Performance Shares or Performance
Units to which it pertains, which number may be subject to adjustment to reflect
changes in compensation or other factors; provided, however, that no such
adjustment will be made in the case of a Qualified Performance-Based Award
(other than in connection with the death or disability of the Participant or a
Change of Control) where such action would result in the loss of the otherwise
available exemption of the award under Section 162(m) of the Code.     (b)   The
Performance Period with respect to each Performance Share or Performance Unit
will be such period of time (not less than one year), commencing with the Date
of Grant as will be determined by the Board at the time of grant which may be
subject to earlier lapse or other modification in the event of the retirement,
death or disability of the Participant or a Change of Control.     (c)   Any
grant of Performance Shares or Performance Units will specify Management
Objectives which, if achieved, will result in payment or early payment of the
award, and each grant may specify in respect of such specified Management
Objectives a minimum acceptable level or levels of achievement and will set
forth a formula for determining the number of Performance Shares or Performance
Units that will be earned if performance is at or above the level(s), but falls
short of full achievement of the specified Management Objectives. The grant of
Performance Shares or Performance Units will specify that, before the
Performance Shares or Performance Units will be earned and paid, the Board must
determine that the Management Objectives have been satisfied.     (d)   Each
grant will specify the time and manner of payment of Performance Shares or
Performance Units that have been earned. Any grant may specify that the amount
payable with respect thereto may be paid by the Company in cash, in shares of
Common Stock or in any combination thereof and may either grant to the
Participant or retain in the Board the right to elect among those alternatives.
    (e)   Any grant of Performance Shares may specify that the amount payable
with respect thereto may not exceed a maximum specified by the Board at the Date
of Grant. Any grant of Performance Units may specify that the amount payable or
the number of shares of Common Stock issued with respect thereto may not exceed
maximums specified by the Board at the Date of Grant.     (f)   The Board may at
the Date of Grant of Performance Shares, provide for the payment of dividend
equivalents to the holder thereof, either in cash or in additional shares of
Common Stock, on a deferred basis contingent upon the achievement of the
applicable Management Objectives.     (g)   Each grant of Performance Shares or
Performance Units will be evidenced by an Evidence of Award and will contain
such other terms and provisions, consistent with this Plan, as the Board may
approve.

 
9. Other Awards.
 

  (a)   The Board may, subject to limitations under applicable law, grant to any
Participant such other awards that may be denominated or payable in, valued in
whole or in part by reference to, or otherwise based on, or related to, shares
of Common Stock or factors that may influence the value of such shares,
including, without limitation, convertible or exchangeable debt securities,
other rights convertible or exchangeable into shares of


12



--------------------------------------------------------------------------------



 



  Common Stock, purchase rights for shares of Common Stock, awards with value
and payment contingent upon performance of the Company or specified
Subsidiaries, affiliates or other business units thereof or any other factors
designated by the Board, and awards valued by reference to the book value of
shares of Common Stock or the value of securities of, or the performance of
specified Subsidiaries or affiliates or other business units of the Company. The
Board shall determine the terms and conditions of such awards. Shares of Common
Stock delivered pursuant to an award in the nature of a purchase right granted
under this Section 9 shall be purchased for such consideration, paid for at such
time, by such methods, and in such forms, including, without limitation, cash,
shares of Common Stock, other awards, notes or other property, as the Board
shall determine.

 

  (b)   Cash awards, as an element of or supplement to any other award granted
under this Plan, may also be granted pursuant to this Section 9 of this Plan.  
  (c)   The Board may grant shares of Common Stock as a bonus, or may grant
other awards in lieu of obligations of the Company or a Subsidiary to pay cash
or deliver other property under this Plan or under other plans or compensatory
arrangements, subject to such terms as shall be determined by the Board in a
manner that complies with Section 409A of the Code.     (d)   If the earning or
vesting of, or elimination of restrictions applicable to, Other Awards is based
only on the passage of time rather than the achievement of Management
Objectives, the period of time shall be no shorter than three years, except that
the restrictions may be removed no sooner than ratably on an annual basis during
the three-year period as determined by the Board at the Date of Grant. If the
earning or vesting of, or elimination of restrictions applicable to, Other
Awards is based on the achievement of Management Objectives, the earning,
vesting or restriction period may not terminate sooner than one year from the
Date of Grant.

 
10. Administration of this Plan.
 

  (a)   This Plan will be administered by the Board, which may from time to time
delegate all or any part of its authority under this Plan to the Compensation
and Management Development Committee or any other committee of the Board (or a
subcommittee thereof), as constituted from time to time. To the extent of any
such delegation, references in this Plan to the Board will be deemed to be
references to such committee or subcommittee.     (b)   The interpretation and
construction by the Board of any provision of this Plan or of any agreement,
notification or document evidencing the grant of Option Rights, Appreciation
Rights, Restricted Stock, Restricted Stock Units, Performance Shares,
Performance Units or Other Awards and any determination by the Board pursuant to
any provision of this Plan or of any such agreement, notification or document
will be final and conclusive.     (c)   To the extent permitted by Ohio law, the
Board may, from time to time, delegate to one or more officers of the Company
the authority of the Board to grant and determine the terms and conditions of
awards granted under this Plan. In no event shall any such delegation of
authority be permitted with respect to awards to any executive officer or any
person subject to Section 162(m) of the Code or who is an officer, director or
more than 10% beneficial owner of any class of the Company’s equity securities
that is registered pursuant to Section 12 of the Exchange Act, as determined by
the Board in accordance with Section 16 of the Exchange Act.

 
11. Adjustments.  The Board shall make or provide for such adjustments in the
numbers of shares of Common Stock covered by outstanding Option Rights,
Appreciation Rights, Restricted Stock Units, Performance Shares, Performance
Units and, if applicable, in the number of shares of Common Stock covered by
outstanding Other Awards granted hereunder, in the Option Price and Base Price


13



--------------------------------------------------------------------------------



 



provided in outstanding Appreciation Rights, and in the kind of shares covered
thereby, as the Board, in its sole discretion, may determine is equitably
required to prevent dilution or enlargement of the rights of Participants or
Optionees that otherwise would result from (a) any stock dividend, stock split,
combination of shares, recapitalization or other change in the capital structure
of the Company, or (b) any merger, consolidation, spin-off, split- off,
spin-out, split-up, reorganization, partial or complete liquidation or other
distribution of assets, issuance of rights or warrants to purchase securities,
or (c) any other corporate transaction or event having an effect similar to any
of the foregoing. Moreover, in the event of any such transaction or event, the
Board, in its discretion, may provide in substitution for any or all outstanding
awards under this Plan such alternative consideration (including cash), if any,
as it may determine to be equitable in the circumstances and may require in
connection therewith the surrender of all awards so replaced in a manner that
complies with Section 409A of the Code. In addition, for each Option Right or
Appreciation Right with an Option Price or Base Price greater than the
consideration offered in connection with any such transaction or event or change
of control, the Board may in its sole discretion elect to cancel such Option
Right or Appreciation Right without any payment to the person holding such
Option Right or Appreciation Right. The Board shall also make or provide for
such adjustments in the numbers of shares specified in Section 3 of this Plan as
the Board in its sole discretion may determine is appropriate to reflect any
transaction or event described in this Section 11; provided, however, that any
such adjustment to the number specified in Section 3(b)(i) will be made only if
and to the extent that such adjustment would not cause any option intended to
qualify as an Incentive Stock Option to fail to so qualify.
 
12. Change of Control. Notwithstanding anything to the contrary in this Plan,
the following provisions shall apply in connection with a Change of Control:
 

  (a)   Awards Assumed by Successor

 

  (i)   Upon the occurrence of a Change of Control, any awards made under this
Plan that are Assumed (as defined in Section 12(a)(v) below) by the entity
effecting the Change of Control shall continue to vest and become exercisable in
accordance with the terms of the original grant unless, during the three-year
period commencing on the date of the Change of Control (“Post-CIC Period”):

 

  (A)   the Participant is involuntarily terminated for reasons other than for
Cause (as defined in Section 12(a)(iii) below); or     (B)   the Participant
terminates his or her employment for Good Reason (as defined in
Section 12(a)(iv) below).

 

  (ii)  If a Participant’s employment is terminated as described in
Section 12(a)(i) above, any outstanding Option Rights and Appreciation Rights
shall become fully vested and exercisable, any restrictions that apply to awards
made pursuant to this Plan shall lapse, and awards made pursuant to this Plan
that are subject to Management Objectives shall immediately be earned or vest
and shall become immediately payable in accordance with their terms as if 100%
of the Management Objectives have been achieved, on the date of termination;
provided, that any Participant who terminates his or her employment for Good
Reason must:

 

  (A)   provide the Company with a written notice of his her or her intent to
terminate employment for Good Reason within 60 days after the Participant
becomes aware of the circumstances giving rise to Good Reason; and     (B)  
allow the Company thirty days to remedy such circumstances to the extent
curable.


14



--------------------------------------------------------------------------------



 



 

  (iii)  Solely for purposes of this Section 12(a), “Cause” shall mean that the
Participant shall have:

 

  (A)   been convicted of a criminal violation involving, in each case, fraud,
embezzlement or theft in connection with Participant’s duties or in the course
of Participant’s employment with Company or any subsidiary;     (B)   committed
intentional wrongful damage to property of Company or any Subsidiary; or    
(C)   committed intentional wrongful disclosure of secret processes or
confidential information of Company or any Subsidiary;

 
and any such act shall have been demonstrably and materially harmful to Company.
For purposes of this Plan, no act or failure to act on the part of Participant
will be deemed “intentional” if it was due primarily to an error in judgment or
negligence, but will be deemed “intentional” only if done or omitted to be done
by Participant not in good faith and without reasonable belief that
Participant’s action or omission was in the best interest of Company.
 

  (iv)  Solely for purposes of this Section 12(a), “Good Reason” shall mean the
occurrence, during the Post-CIC Period, of any of the following events without
the Participant’s written consent:

 

  (A)   failure to elect or reelect or otherwise to maintain Participant in the
office or the position, or a substantially equivalent or better office or
position, of or with Company and/or a Subsidiary (or any successor thereto by
operation of law or otherwise), as the case may be, which Participant held
immediately prior to a Change in Control, or the removal of Participant as a
Director of Company and/or a Subsidiary (or any successor thereto) if
Participant shall have been a Director of Company and/or a Subsidiary
immediately prior to the Change in Control;     (B)   failure of Company to
remedy any of the following within 10 calendar days after receipt by Company of
written notice thereof from Participant: 1) a significant adverse change in the
nature or scope of the authorities, powers, functions, responsibilities or
duties attached to the position with Company and any Subsidiary which
Participant held immediately prior to the Change in Control, 2) a reduction in
Participant’s Base Pay received from Company and any Subsidiary; 3) a reduction
in Participant’s Incentive Pay opportunity as compared with the Incentive Pay
opportunity most recently paid prior to the Change in Control, or 4) the
termination or denial of Participant’s rights to Employee Benefits or a
reduction in the scope or value thereof;     (C)   the liquidation, dissolution,
merger, consolidation or reorganization of Company or the transfer of all or
substantially all of its business and/or assets, unless the successor (by
liquidation, merger, consolidation, reorganization, transfer or otherwise) to
which all or substantially all of its business and/or assets have been
transferred (by operation of law or otherwise) assumed all duties and obligation
of Company under; or

 

  (D)   Company requires Participant to have Participant’s principal location of
work changed to any location that is in excess of 30 miles from the location
thereof immediately prior to the Change in Control, or requires Participant to
travel away from Participant’s office in the course of discharging Participant’s
responsibilities or duties hereunder at least


15



--------------------------------------------------------------------------------



 



  20% more (in terms of aggregate days in any calendar year or in any calendar
quarter when annualized for purposes of comparison to any prior year) than was
required of Participant in any of the three full years immediately prior to the
Change in Control.

 

  (E)   Definitions. As used in this Section 12(a),

 

  1)   “Base Pay” means Participant’s annual base salary rate as in effect from
time to time.     2)   “Incentive Pay” means an annual bonus, incentive or other
payment of compensation, in addition to Base Pay, made or to be made in regard
to services rendered in any year pursuant to any bonus, incentive,
profit-sharing, performance, discretionary pay or similar agreement, policy,
plan, program or arrangement (whether or not funded) of Company or a Subsidiary,
or any successor thereto. “Incentive Pay” does not include any stock option,
stock appreciation, stock purchase, restricted stock, private equity, long-term
incentive or similar plan, program, arrangement or grant, whether or not
provided under a plan, program or arrangement described in the preceding
sentence.     3)   “Employee Benefits” means the perquisites, benefits and
service credit for benefits as provided under any and all employee retirement
income and welfare benefit policies, plans, programs or arrangements in which
Participant is entitled to participate, including without limitation any stock
option, performance share, performance unit, stock purchase, stock appreciation,
savings, pension, supplemental executive retirement, or other retirement income
or welfare benefit, deferred compensation, incentive compensation, group or
other life, health, medical/hospital or other insurance (whether funded by
actual insurance or self-insured by Company or a Subsidiary), disability, salary
continuation, expense reimbursement and other employee benefit policies, plans,
programs or arrangements that may now exist or any equivalent successor
policies, plans, programs or arrangements that may be adopted hereafter by
Company or a Subsidiary, providing benefits and service credit for benefits at
least as great in the aggregate as are payable thereunder immediately prior to a
Change in Control.

 

  (v)   For purposes of this Section 12(a), an award shall be considered assumed
(“Assumed”) if each of the following conditions are met:

 

  (A)   Option Rights, Appreciation Rights and Other Awards (to the extent such
Other Awards are payable in cash and not subject to Management Objectives) are
converted into replacement awards in a manner that complies with Section 409A of
the Code;     (B)   Restricted Stock Unit and Restricted Stock awards that are
not subject to Management Objectives are converted into replacement awards
covering a number of shares of the entity effecting the Change of Control (or a
successor or parent corporation), as determined in a manner substantially
similar to the treatment of an equal number of shares of Common Stock covered by
the awards; provided, that to the extent that any portion of the consideration
received by holders of shares of Common Stock in the Change Control transaction
is not in the


16



--------------------------------------------------------------------------------



 



  form of the common stock of such entity (or a successor or parent
corporation), the number of shares covered by the replacement awards shall be
based on the average of the high and low selling prices of the common stock of
such entity (or a successor or parent corporation) on the established stock
exchange on the trading day immediately preceding the date of the Change of
Control;

 

  (C)   Performance Shares, Performance Units and all other awards subject to
Management Objectives are converted into replacement awards that preserve the
value of such awards at the time of the Change of Control;

 

  (D)   the replacement awards contain provisions for scheduled vesting and
treatment on termination of employment (including the definition of Cause and
Good Reason) that are no less favorable to the Participant than the underlying
awards being replaced, and all other terms of the replacement awards (other than
the security and number of shares represented by the replacement awards) are
substantially similar to, or more favorable to the Participant than, the terms
of the underlying awards; and

 

  (E)   the security represented by the replacement awards, if any, is of a
class that is publicly held and widely traded on an established stock exchange.

 

  (b)   Awards Not Assumed by Successor

 

  (i)   Upon the occurrence of a Change of Control, any awards made under this
Plan that are not Assumed by the entity effecting the Change of Control shall
become fully vested and exercisable on the date of the Change of Control or
shall immediately vest and become immediately payable in accordance with their
terms as if 100% of the applicable Management Objectives have been achieved, and
any restrictions that apply to such awards shall lapse.     (ii)  For each
Option Right and Appreciation Right, the Participant shall receive a payment
equal to the difference between the consideration (consisting of cash or other
property (including securities of a successor or parent corporation)) received
by holders of Common Stock in the Change of Control transaction and the exercise
price of the applicable Option Right or Appreciation Right, if such difference
is positive. Such payment shall be made in the same form as the consideration
received by holders of Common Stock. Any Option Rights or Appreciation Rights
with an exercise price that is higher than the per share consideration received
by holders of Common Stock in connection with the Change of Control shall be
cancelled for no additional consideration.     (iii)  The Participant shall
receive the consideration (consisting of cash or other property (including
securities of a successor or parent corporation)) that such Participant would
have received in the Change of Control transaction had he or she been,
immediately prior to such transaction, a holder of the number of shares of
Common Stock equal to the number of Restricted Stock Units and/or shares of
Restricted Stock covered by the award and the number of shares of Common Stock
payable under Section 12(b)(i) for awards subject to Management Objectives.    
(iv)  The payments contemplated by Sections 12(b)(ii) and 12(b)(iii) shall be
made at the same time as consideration is paid to the holders of the Common
Stock in connection with the Change of Control.


17



--------------------------------------------------------------------------------



 



 

  (v)   Notwithstanding anything to the contrary in this Plan, if the Change of
Control does not constitute a 409A Change of Control and the payment or benefit
constitutes a deferral of compensation under Section 409A of the Code, then to
the extent necessary to comply with Section 409A of the Code payment or delivery
shall be made on the date of payment or delivery originally provided for such
payment or benefit.

 
13. Recapture Provisions.  Any Evidence of Award may provide for the
cancellation or forfeiture of an award or the forfeiture and repayment to the
Company of any gain related to an award, or other provisions intended to have a
similar effect, upon such terms and conditions as may be determined by the Board
in accordance with the Company’s Executive Adjustment and Recapture Policy, as
may be amended from time to time, any successor policy or otherwise.
 
14. Non U.S. Participants.  In order to facilitate the making of any grant or
combination of grants under this Plan, the Board may provide for such special
terms for awards to Participants who are foreign nationals or who are employed
by the Company or any Subsidiary outside of the United States of America or who
provide services to the Company under an agreement with a foreign nation or
agency, as the Board may consider necessary or appropriate to accommodate
differences in local law, tax policy or custom. Moreover, the Board may approve
such supplements to or amendments, restatements or alternative versions of this
Plan (including, without limitation, sub-plans) as it may consider necessary or
appropriate for such purposes, without thereby affecting the terms of this Plan
as in effect for any other purpose, and the Secretary or other appropriate
officer of the Company may certify any such document as having been approved and
adopted in the same manner as this Plan. No such special terms, supplements,
amendments or restatements, however, will include any provisions that are
inconsistent with the terms of this Plan as then in effect unless this Plan
could have been amended to eliminate such inconsistency without further approval
by the shareholders of the Company.
 
15. Transferability.
 

  (a)   No Option Right or Appreciation Right granted under this Plan shall be
transferable by the Participant except by will or the laws of descent and
distribution, and in no event shall any award granted under this Plan be
transferred for value. Except as otherwise determined by the Board, Option
Rights and Appreciation Rights will be exercisable during the Participant’s
lifetime only by him or her or, in the event of the Participant’s legal
incapacity to do so, by his or her guardian or legal representative acting on
behalf of the Participant in a fiduciary capacity under state law and/or court
supervision.     (b)   The Board may specify at the Date of Grant that part or
all of the shares of Common Stock that are (i) to be issued or transferred by
the Company upon the exercise of Option Rights or Appreciation Rights, upon the
termination of the Restriction Period applicable to Restricted Stock Units or
upon payment under any grant of Performance Shares, Performance Units or Other
Awards or (ii) no longer subject to the substantial risk of forfeiture and
restrictions on transfer referred to in Section 6 of this Plan, will be subject
to further restrictions on transfer.

 
16. Withholding Taxes.  To the extent that the Company is required to withhold
federal, state, local or foreign taxes in connection with any payment made or
benefit realized by a Participant or other person under this Plan, and the
amounts available to the Company for such withholding are insufficient, it will
be a condition to the receipt of such payment or the realization of such benefit
that the Participant or such other person make arrangements satisfactory to the
Company for payment of the balance of such taxes required to be withheld, which
arrangements (in the discretion of the Board) may include relinquishment of a
portion of such benefit. If a Participant’s benefit is to be received in the
form of Common Stock, and such Participant fails to make arrangements for the
payment of tax, the Company shall withhold such shares of Common Stock having a
value equal to the amount required to be withheld. Notwithstanding the
foregoing, unless otherwise provided by the


18



--------------------------------------------------------------------------------



 



Board, when a Participant is required to pay the Company an amount required to
be withheld under applicable income and employment tax laws, the Participant may
elect to satisfy the obligation, in whole or in part, by electing to have
withheld, from the shares required to be delivered to the Participant, shares of
Common Stock having a value equal to the amount required to be withheld (except
in the case of Restricted Stock where an election under Section 83(b) of the
Code has been made), or by delivering to the Company other shares of Common
Stock held by such Participant. The shares used for tax withholding will be
valued at an amount equal to the Market Value Per Share of such Common Stock on
the date the benefit is to be included in Participant’s income. In no event
shall the Market Value Per Share of the shares of Common Stock to be withheld
and/or delivered pursuant to this Section to satisfy applicable withholding
taxes in connection with the benefit exceed the minimum amount of taxes required
to be withheld. Participants shall also make such arrangements as the Company
may require for the payment of any withholding tax obligation that may arise in
connection with the disposition of shares of Common Stock acquired upon the
exercise of Option Rights.
 
17. Compliance with Section 409A of the Code.
 

  (a)   To the extent applicable, it is intended that this Plan and any grants
made hereunder comply with the provisions of Section 409A of the Code, so that
the income inclusion provisions of Section 409A(a)(1) of the Code do not apply
to the Participants. This Plan and any grants made hereunder shall be
administered in a manner consistent with this intent. Any reference in this Plan
to Section 409A of the Code will also include any regulations or any other
formal guidance promulgated with respect to such Section by the U.S. Department
of the Treasury or the Internal Revenue Service.     (b)   Neither a Participant
nor any of a Participant’s creditors or beneficiaries shall have the right to
subject any deferred compensation (within the meaning of Section 409A of the
Code) payable under this Plan and grants of deferred compensation hereunder to
any anticipation, alienation, sale, transfer, assignment, pledge, encumbrance,
attachment or garnishment. Except as permitted under Section 409A of the Code,
any deferred compensation (within the meaning of Section 409A of the Code)
payable to a Participant or for a Participant’s benefit under this Plan and
grants of deferred compensation hereunder may not be reduced by, or offset
against, any amount owing by a Participant to the Company or any of its
affiliates.     (c)   If, at the time of a Participant’s separation from service
(within the meaning of Section 409A of the Code), (i) the Participant shall be a
specified employee (within the meaning of Section 409A of the Code and using the
identification methodology selected by the Company from time to time) and
(ii) the Company shall make a good faith determination that an amount payable
hereunder constitutes deferred compensation (within the meaning of Section 409A
of the Code) the payment of which is required to be delayed pursuant to the
six-month delay rule set forth in Section 409A of the Code in order to avoid
taxes or penalties under Section 409A of the Code, then the Company shall not
pay such amount on the otherwise scheduled payment date but shall instead pay
it, without interest, on the first business day of the month after such
six-month period.     (d)   For purposes of the Plan and its underlying
agreements, a “409A Change in Control” means the date on which any one of the
following occurs: (i) any one person, or more than one person acting as a group
(as determined under Code Section 409A and the regulations promulgated
thereunder), acquires (or has acquired during the twelve (12) month period
ending on the date of the most recent acquisition by such person or persons)
ownership of stock of the Company possessing 30% or more of the total voting
power of the stock of the Company; or (ii) a majority of the members of the
Board is replaced during any 12-month period by directors whose appointment or
election is not


19



--------------------------------------------------------------------------------



 



  endorsed by a majority of the members of the Board before the date of such
appointment or election; or (iii) any one person, or more than one person acting
as a group (as determined under Code Section 409A and the regulations promulgate
thereunder), acquires ownership of stock of the Company that, together with
stock held by such person or group, constitutes more than 50% of the total fair
market value or total voting power of the stock of the Company; or (iv) any one
person, or more than one person acting as a group (as determined under Code
Section 409A and the regulation thereunder), acquires (or has acquired during
the twelve (12) month period ending on the date of the most recent acquisition
by such person or persons) assets from the Company that have a total gross fair
market value equal to or more than 40% of the total gross fair market value of
all of the assets of the Company before such acquisition or acquisitions. For
this purpose, “gross fair market value” means the value of the assets of the
Company, or the value of the assets being disposed of, determined without regard
to any liabilities associated with such assets.

 

  (e)   Notwithstanding any provision of this Plan and grants hereunder to the
contrary, in light of the uncertainty with respect to the proper application of
Section 409A of the Code, the Company reserves the right to make amendments to
this Plan and grants hereunder as the Company deems necessary or desirable to
avoid the imposition of taxes or penalties under Section 409A of the Code. In
any case, a Participant shall be solely responsible and liable for the
satisfaction of all taxes and penalties that may be imposed on a Participant or
for a Participant’s account in connection with this Plan and grants hereunder
(including any taxes and penalties under Section 409A of the Code), and neither
the Company nor any of its affiliates shall have any obligation to indemnify or
otherwise hold a Participant harmless from any or all of such taxes or
penalties.

 
18. Additional Restrictions with Respect to Qualified Performance-Based Awards.
 

  (a)   Qualified Performance-Based Awards shall be granted by a committee,
which may be the Compensation and Management Development Committee or any other
committee of the Board (or a subcommittee thereof), provided that such committee
consists solely of two or more “outside directors” within the meaning of
Section 162(m) of the Code.     (b)   To the extent that a Qualified
Performance-Based Award shall be based on achievement of Management Objectives,
the committee shall establish and approve the Management Objectives in writing
prior to the latest possible date, but in no event more than 90 days after the
commencement of services to which the Management Objectives relates, that will
not jeopardize the award as qualifying as “qualified performance-based
compensation” under Section 162(m) of the Code.     (c)   Other than in
connection with the Participant’s death or disability, or a Change in Control,
the terms of a Qualified Performance-Based Award may not be amended where such
action would result in the loss of the otherwise available exemption of the
award under Section 162(m) of the Code.     (d)   In no event shall a
Participant’s Qualified Performance-Based Awards exceed the Individual
Participant Limits described in Section 3(c).     (e)   Qualified
Performance-Based Awards are intended to satisfy the requirements for “qualified
performance-based compensation” under Section 162(m) of the Code and the terms
relating to such awards are to be interpreted and operated accordingly.

 
19. Effective Date.  The Sherwin-Williams Company 2006 Equity and Performance
Incentive Plan first became effective on April 20, 2006, the date immediately
following the date it was approved by shareholders. No grants have been or are
permitted under The Sherwin-Williams Company 2003 Stock Plan on or after
April 20, 2006. This Plan shall be effective as of the Effective Date.


20



--------------------------------------------------------------------------------



 



20. Amendments.
 

  (a)   The Board may at any time and from time to time amend this Plan in whole
or in part; provided, however, that if an amendment to this Plan (i) would
materially increase the benefits accruing to Participants under this Plan,
(ii) would materially increase the number of securities which may be issued
under this Plan, (iii) would materially modify the requirements for
participation in this Plan or (iv) must otherwise be approved by the
shareholders of the Company in order to comply with applicable law or the rules
of the New York Stock Exchange or, if the shares of Common Stock are not traded
on the New York Stock Exchange, the principal national securities exchange upon
which the shares of Common Stock are traded or quoted, then, such amendment will
be subject to shareholder approval and will not be effective unless and until
such approval has been obtained.     (b)   Except in connection with a corporate
transaction or event described in Section 11 of this Plan, the terms of
outstanding awards may not be amended to reduce the Option Price of outstanding
Option Rights or the Base Price of outstanding Appreciation Rights, or cancel
outstanding Option Rights or Appreciation Rights in exchange for cash, other
awards or Option Rights or Appreciation Rights with an Option Price or Base
Price, as applicable, that is less than the Option Price of the original Option
Rights or Base Price of the original Appreciation Rights, as applicable, without
shareholder approval. This Section 20(b) is intended to prohibit the repricing
of “underwater” Option Rights and Appreciation Rights and will not be construed
to prohibit the adjustments provided for in Section 11 of this Plan.
Notwithstanding any provision of this Plan to the contrary, this Section 20(b)
may not be amended without shareholder approval.     (c)   If permitted by
Section 409A of the Code, but subject to the paragraph that follows, in case of
termination of employment by reason of death, disability or normal or early
retirement of a Participant who holds an Option Right or Appreciation Right not
immediately exercisable in full, or any shares of Restricted Stock as to which
the substantial risk of forfeiture or the prohibition or restriction on transfer
has not lapsed, or any Restricted Stock Units as to which the Restriction Period
has not been completed, or any Performance Shares or Performance Units which
have not been fully earned, or any Other Awards that have not been fully earned
or that are subject to any vesting schedule or transfer restriction, or who
holds shares of Common Stock subject to any transfer restriction imposed
pursuant to Section 15 of this Plan, or in the case of a Change of Control, the
Board may, in its sole discretion, accelerate the time at which such Option
Right, Appreciation Right or other award may be exercised or the time at which
such substantial risk of forfeiture or prohibition or restriction on transfer
will lapse or the time when such Restriction Period will end or the time at
which such Performance Shares or Performance Units will be deemed to have been
fully earned or the time when such Other Awards shall be deemed to have been
fully earned or vested or that such transfer restriction will terminate or may
waive any other limitation or requirement under any such award.

 

     Subject to Section 17(b) hereof, the Board may amend the terms of any award
theretofore granted under this Plan prospectively or retroactively, except in
the case of a Qualified Performance-Based Award (other than in connection with
the Participant’s death or disability, or a Change of Control) where such action
would result in the loss of the otherwise available exemption of the award under
Section 162(m) of the Code. In such case, the Board will not make any
modification of the Management Objectives or the level or levels of achievement
with respect to such Qualified Performance-Based Award. Subject to Section 11
above, no such amendment shall impair the rights of any Participant without his
or her consent. The Board may, in its discretion, terminate this


21



--------------------------------------------------------------------------------



 



  Plan at any time. Termination of this Plan will not affect the rights of
Participants or their successors under any awards outstanding hereunder and not
exercised in full on the date of termination.

 
21. Termination.  No grant will be made under this Plan after April 20, 2020
(more than 10 years after the date on which this Plan is approved by the
shareholders of the Company), but all grants made on or prior to such date will
continue in effect thereafter subject to the terms thereof and of this Plan.
 
22. Governing Law.  This Plan and all grants and awards and actions taken
thereunder shall be governed by and construed in accordance with the internal
substantive laws of the State of Ohio.
 
23. Miscellaneous Provisions.
 

  (a)   The Company will not be required to issue any fractional shares of
Common Stock pursuant to this Plan. The Board may provide for the elimination of
fractions or for the settlement of fractions in cash.     (b)   This Plan will
not confer upon any Participant any right with respect to continuance of
employment or other service with the Company or any Subsidiary, nor will it
interfere in any way with any right the Company or any Subsidiary would
otherwise have to terminate such Participant’s employment or other service at
any time.     (c)   To the extent that any provision of this Plan would prevent
any Option Right that was intended to qualify as an Incentive Stock Option from
qualifying as such, that provision will be null and void with respect to such
Option Right. Such provision, however, will remain in effect for other Option
Rights and there will be no further effect on any provision of this Plan.    
(d)   No award under this Plan may be exercised by the holder thereof if such
exercise, and the receipt of cash or stock thereunder, would be, in the opinion
of counsel selected by the Board, contrary to law or the regulations of any duly
constituted authority having jurisdiction over this Plan.     (e)   Absence on
leave approved by a duly constituted officer of the Company or any of its
Subsidiaries shall not be considered interruption or termination of service of
any employee for any purposes of this Plan or awards granted hereunder.    
(f)   No Participant shall have any rights as a stockholder with respect to any
shares subject to awards granted to him or her under this Plan prior to the date
as of which he or she is actually recorded as the holder of such shares upon the
stock records of the Company.     (g)   The Board may condition the grant of any
award or combination of awards authorized under this Plan on the surrender or
deferral by the Participant of his or her right to receive a cash bonus or other
compensation otherwise payable by the Company or a Subsidiary to the
Participant.     (h)   Participants shall provide the Company with a written
election form setting forth the name and contact information of the person who
will have beneficial ownership rights upon the death of the Participant.    
(i)   If any provision of this Plan is or becomes invalid, illegal or
unenforceable in any jurisdiction, or would disqualify this Plan or any award
under any law deemed applicable by the Board, such provision shall be construed
or deemed amended or limited in scope to conform to applicable laws or, in the
discretion of the Board, it shall be stricken and the remainder of this Plan
shall remain in full force and effect.


22